Citation Nr: 1430871	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-19 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for service-connected migraine headaches (migraines) for the period prior to December 31, 2012 and thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 with a period of active duty for training (ACDUTRA) from March 16, 2007 to March 24, 2007.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, inter alia, granted service connection for migraines, and assigned a noncompensable rating, effective August 25, 2009.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of that hearing is associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In November 2012, the Board, inter alia, remanded the claim to request service records and treatment records, and to arrange for a VA examination.  In April 2013, the RO granted a disability evaluation of 30 percent, effective December 31, 2012.  In May 2013, the Board, inter alia, granted an initial disability evaluation of 30 percent for the period prior to December 31, 2012, and denied entitlement to a disability evaluation in excess of 30 percent thereafter, which was implemented in a July 2013 RO rating decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the May 2013 decision as to such issues.  The Court granted the JMR in a January 2014 Order.  Therefore, these issues return to the Board for further consideration.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

For the entire appeal period, the Veteran's migraine symptomatology more nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an initial, maximum disability rating of 50 percent, for the entire appeal period, for service-connected migraines are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran appealed the assignment of his initial rating of 30 percent for migraines, prior to and since December 31, 2012.  The Board finds that the evidence of record is consistent with an initial, maximum 50 percent rating for migraines throughout the entire appeal period.  38 C.F.R. § 4.7.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  As this decision constitutes a total grant of the benefit sought on appeal, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  The percentage rating represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  The disability must be viewed in relation to its history 38 C.F.R. §§ 4.1 (2013).  A higher evaluation shall be assigned where the disability more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where, as hear, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under DC 8100, a 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum evaluation of 50 percent is awarded when migraine is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  The regulations do not define the term "prostrating," but "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed.2007).  The Court has explained that the "productive of severe economic inadaptability" language could be read as meaning "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  Also, the Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Board finds migraine headaches to be a condition that, by its inherent nature, is at times active and at times inactive.  

On VA examination in October 2009, the Veteran reported experiencing unilateral, bi-weekly to tri-weekly migraine headaches, preceded by a feeling that he is about to have a headache, relieved within 20 minutes of taking 800 milligrams of Ibuprofen.  He denied having nausea or vomiting, was not rendered prostrate, had no scotomata, and required no migraine specific headache medication such as Zomig, or prophylactic medication.  The examiner noted there was no history of seizures or falling out at work because of it.  

However, VA treatment records, dated from 2000, indicate the Veteran has complained of and has been treated for chronic, at times daily, bitemporal migraines, accompanied by nausea, convulsions, photophobia, and phonophobia, which have sometimes caused him to miss work.  He has taken prescription strength Ibuprofen, Hydrocodone, Lortab, Compazine Zolmitriptan and Nortriptyline, to which he has occasionally been unresponsive.  On several occasions he has required treatment by the emergency department for these headaches, and since 2007, he has also reported that he had to take days off from his work as a prison guard due to his headaches.  

Also, during a December 2013 VA examination, the Veteran reported experiencing daily, headache pain, including pulsating or throbbing head pain, and pain localized to one side of the head, with symptoms of sensitivity to light and sound, lasting for less than a day.  The examiner indicated that the Veteran had very frequent characteristic prostrating attacks of migraine headache pain at a rate more frequently than once per month.  The examiner noted that the Veteran's migraines impacted his ability to work because he was prostrate daily for about one hour.  An addendum opinion showed that the Veteran's headaches were severe but responded to medication.  The examiner also noted that the migraines affected the Veteran's daily routine as well as his ability to work.  

The Board has duly considered the Veteran's numerous personal statements and hearing testimony, in which he has reported that, three times per month on average, he has been unable to go to work due to his severe headache pain, and finds him to be uniquely suited to describe the severity, frequency, and duration of his service-connected migraine disability.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  The Board accords these statements high probative value in determining the number and severity of the migraines the Veteran experiences, and their effect on his economic adaptability.  

The Board finds that, for the entire appeal period, both the medical and lay evidence of record more nearly approximates a maximum 50 percent initial disability evaluation for the Veteran's migraine disability under DC 8100.  38 C.F.R. §§ 4.3, 4.7.  There is no other applicable diagnostic code that affords the Veteran a higher rating.  

Application of DC 8100, which specifically addresses migraines and their effect on the Veteran's economic adaptability, adequately contemplates the manifestations of the Veteran's service-connected disability.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran has not asserted total disability based on his migraines.  In fact, during his hearing he testified that he was retired due to a left knee injury.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial 50 percent rating for migraines, for the entire appeal period, is granted, subject to the law and regulations governing payment of VA monetary benefits.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


